1

2

3

4

5

6

7

8

9

10
                                  UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
                                                    ***
13

14   JACKIE OWENS,                                           Case No. 2:16-cv-00400-RFB-CWH
                                           Petitioner,
15          v.                                                              ORDER
16   BRIAN WILLIAMS, et al.,
17                                      Respondents.
18

19          IT IS HEREBY ORDERED that the Court’s order of September 6, 2018, (ECF No. 16) is

20   modified as follows:

21          IT IS ORDERED that the hard copy of any exhibits filed by either party shall be delivered

22   – for this case – to the Las Vegas Clerk’s Office.

23          IT IS SO ORDERED.

24          DATED THIS 21st day of June, 2019.
25

26                                                             RICHARD F. BOULWARE, II
                                                               UNITED STATES DISTRICT JUDGE
27

28


                                                         1
